Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered October 9, 1991, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered.
Appellate review of the remaining issues raised by the defendant, including those raised in his pro se supplemental brief, was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.